Case: 18-40553      Document: 00514802176        Page: 1     Date Filed: 01/18/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT


                                    No. 18-40553                     United States Court of Appeals

                                 Conference Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 18, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

JEFFREY HERNANDEZ,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 5:14-CR-118-2




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The attorney appointed to represent Jeffrey Hernandez has moved for



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-40553    Document: 00514802176     Page: 2   Date Filed: 01/18/2019


                                 No. 18-40553

leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Hernandez has not filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the appeal is
DISMISSED. See 5TH CIR. R. 42.2.




                                       2